DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kneuper et al., US pg. Pub. No. (2018/0354610) referred to hereinafter as Kneuper.
As per claim 1, Kneuper teaches a computer-implemented method, comprising: determining a center of gravity of an aircraft during flight based on a flight performance model of the aircraft (see at least abstract, summary, Para 30-31, 33, 52-54); and automatically adjusting a position of the center of gravity of the aircraft based on a transfer of fuel between fuel tanks of the aircraft based on the position of the center of gravity as compared to a center of gravity margin of the aircraft (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 2, Kneuper teaches a computer-implemented method of claim 1, wherein the transfer of fuel comprises evaluating at least one of respective locations, respective sizes, and respective shapes of the fuel tanks throughout the aircraft (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 3, Kneuper teaches a computer-implemented method of claim 1, wherein the automatically adjusting comprises: comparing the center of gravity to a rear limit of the center of gravity margin (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 4, Kneuper teaches a computer-implemented method of claim 1, wherein the automatically adjusting comprises: based on the center of gravity being determined to not be at a rear limit of the center of gravity margin, determining whether the center of gravity can go further backward toward a rear position of the aircraft (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 5, Kneuper teaches a computer-implemented method of claim 4, further comprising: based on a determination that the center of gravity can go further backward toward the rear position of the aircraft, determining how much further the center of gravity can move backward toward the rear position of the aircraft, resulting in an adjusted center of gravity (see at least abstract, summary, Para 30-31, 33, 52-54); and readjusting the position of the center of gravity to the adjusted center of gravity (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 6, Kneuper teaches a computer-implemented method of claim 1, wherein the flight performance model is a function of one or more of: angle of deflection of flight control surfaces, engine settings, speed, fuel use, attitude, and pitch (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 7, Kneuper teaches a computer-implemented method of claim 1, wherein the flight performance model is a function of a tilt angle of a rotor (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 8, Kneuper teaches a computer-implemented method of claim 1, wherein the automatically adjusting comprises determining an expected aircraft performance based on flight plan information (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 9, Kneuper teaches a computer-implemented method of claim 8, further comprising determining an expected rate of fuel burn based on the flight plan information, wherein the transfer of fuel is based on the expected rate of fuel burn (see at least abstract, summary, Para 30-31, 33, 52-54).

As per claim 10, Kneuper teaches a computer-implemented method of claim 1, wherein the determining the center of gravity comprises comparing an expected speed of the aircraft with an actual speed of the aircraft (see at least abstract, summary, Para 30-31, 33, 52-54).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-10, therefore they are rejected based on the same rationale.

Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665